DETAILED ACTION
Claims 1-9 were rejected in Office Action mailed on 03/29/2022.
Applicant filed a response, amended claims 1 and 5, and cancelled claims 6-7 and 10-15.
Claims 1-5 and 8-9 are pending.
Claims 1-5 and 8-9 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al., US 20160056452 A1 (Tamura) (provided in IDS received on 12/30/2020) and further in view of Jinichi, JP H0896797 A (Jinichi) (provided in IDS received on 12/30/2020) and Katsuya, JP2003272625A (Katsuya).
The examiner has provided a machine translation of Jinichi, JP H0896797 A in previous Restriction/Election requirement mailed on 01/12/2022 and a machine translation of Katsuya, JP2003272625A in previous Office Action mailed on 03/29/2022. The citation of the prior art in this Rejection requirement refers to the machine translation.
Regarding claims 1 and 3, Tamura discloses a negative electrode carbon material for a lithium secondary battery, including a graphite-based material wherein holes (i.e., pores) are formed in a graphene layer plane (reading upon a negative electrode active material for a secondary battery) (Tamura, [0012]);  as a graphite as a raw material to be used for the graphite-based material, a natural graphite can be used (reading upon comprising natural graphite particles) (Tamura, [0044]).

Tamura further discloses in Fig. 2 that pore is formed on a surface of the graphite particle (Tamura, Fig. 2); the hole-opening size of the holes (i.e., diameter of pores) formed in the graphene layers is not especially limited as long as being able to passing through lithium ions and not greatly degrading characteristics of the graphite due to the hole formation, but is preferably of a nanometer to micrometer size. Here, the nanometer size means a few nanometers (including 1 nm) to a few tens of nanometers (less than 50 nm); and the micrometer size means a few micrometers (including 1 μm) to a few tens of micrometers (less than 50 μm). For example, from the viewpoint of making lithium ions sufficiently pass through the holes, the hole-opening size is preferably 10 nm or larger, more preferably 50 nm or larger, and still more preferably 100 nm or larger. Therefore, the ranges of pore diameter disclosed by Tamura encompass the range of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Tamura further discloses such holes (i.e., pores) are formed preferably also in graphene layer planes present on the inner side than the surface-side graphene layer, more preferably at least in 3 layers from the surface layer to the inner sides, and still more preferably at least in 5 layers from the surface layer to the inner sides. Holes can be formed in more layers (for example, 10 layers) from the surface layer to the inner sides, and can also be formed in all graphene layers constituting a graphite-based material. Further holes can also be formed so as to penetrate through a plurality of graphene layers (reading upon wherein pores are formed inside the natural graphite particles) (Tamura, [0024]).

Tamura further discloses the hole-opening size of the holes (i.e., diameter of pores) formed in the graphene layers is not especially limited as long as being able to passing through lithium ions and not greatly degrading characteristics of the graphite due to the hole formation, but is preferably of a nanometer to micrometer size. Here, the nanometer size means a few nanometers (including 1 nm) to a few tens of nanometers (less than 50 nm); and the micrometer size means a few micrometers (including 1 μm) to a few tens of micrometers (less than 50 μm). From the viewpoint of making lithium ions sufficiently pass through the holes, the hole-opening size is preferably 10 nm or larger, more preferably 50 nm or larger, and still more preferably 100 nm or larger. Further from the viewpoint of not degrading the characteristics of the graphite, the hole-opening size is preferably 1 μm or smaller, more preferably 800 nm or smaller, and still more preferably 500 nm or smaller (Tamura, [0027]). 
Although there are no disclosures on the amounts of pores with diameter between 60 nm and 200 nm in Tamura in view of Jinichi as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of pores with diameter between 60 nm and 200 nm, including over the amounts presently claimed, in order to making lithium ions sufficiently pass through the holes and not degrading the characteristics of the graphite.

Tamura does not explicitly disclose (a) wherein a particle size distribution value of the natural graphite particles, Dmax/Dmin, is 1.6 to 2.1 or (b) wherein the pores formed inside the natural graphite particles comprise 3 vol% to 15 vol% having a diameter of 6 nm or less.

With respect to the difference (a), Jinichi teaches a nonaqueous secondary battery using natural graphite heat-treated as a negative electrode material (Jinichi, Abstract). Jinichi specifically teaches, the particle size of natural graphite may be adjusted before or after this heat treatment: the maximum particle size is 70 μm or less, it is preferable to grind and classify so that the particle size (i.e., maximum particle size) is preferably 50 μm or less, more preferably 30 μm or less, and the minimum particle size is 3 μm or more, preferably 5 μm or more, more preferably 10 μm or more (i.e., Dmax/Dmin ≤ 3 (30/10 = 3)) (Jinichi, paragraphs 8-9).
As Jinichi expressively teaches, if the maximum particle size is too large, there is a thickness limit for the graphite negative electrode film, and if the minimum particle size is too small, the bulk density of the graphite negative electrode film decreases, which is not desirable for high capacity (Jinichi, paragraph 9).
Jinichi is analogous art as Jinichi is drawn to a nonaqueous secondary battery using natural graphite.
In light of the motivation of adjusting the particle size of natural graphite as taught by Jinichi, it therefore would be obvious for a person of ordinary skill in the art to adjust the particle size of the natural graphite of Tamura for the maximum particle size to be 30 μm or less, and the minimum particle size to be 10 μm or more (i.e., Dmax/Dmin ≤ 3), in order to meet the electrode thickness limit, to increase bulk density of the graphite, and achieve high capacity, and thereby arrive at a Dmax/Dmin that overlaps the range of the presently claimed. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to the difference (b), Katsuya teaches a nonaqueous electrolyte secondary battery, using a material capable of storing and discharging, and graphite as a negative electrode active material (Katsuya, Abstract). Katsuya specifically teaches ratio V2/V1 of pore size volume of the graphite is to be 2.2 to 3.0, wherein V1 is pore volume of pores with diameter of 4 nm to 10 nm, and V2 is pore volume of pores with diameter of 30 nm to 100 nm (i.e., pores formed inside the graphite has less than 25 vol% to 35 vol% having a pore diameter of 4 nm to 10 nm; 1/(1+3)=25 vol%; 1/(1+2.2)=35 vol%; further, considering there are pores outside the ranges of 4 nm to 10 nm and 30 nm to 100 nm, pores formed inside the graphite having a pore diameter of 4 nm to 10 nm would be less than 25 vol% to 35 vol% of the entire pore volume) (Katsuya, Abstract).
As Katsuya expressly teaches, an object of the present invention is to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics; and the above object can be achieved by adopting the following constitution, that is, in a non-aqueous electrolyte secondary battery using graphite as a negative electrode active material and a material capable of inserting and extracting lithium as a positive electrode active material, wherein the graphite has a pore volume of pores with diameter of 4 nm to 10 nm of V1, a pore volume of pores with diameter of 30 nm to 100 nm of V2, and the value of the ratio V2 / V1 is 2.2 to 3.0 (Katsuya, page 4, paragraphs 1-2).
Katsuya is analogous art as Katsuya is drawn to graphite as negative electrode active material for secondary battery.
In light of the motivation of limiting the volume percentage of pores with small diameters (e.g, 4 nm to 10 nm) as taught by Katsuya, it therefore would be obvious to a person having ordinary skill in the art to limit the volume percentage of pores with small diameter in the natural graphite of Tamura in view of Jinichi, in order to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics.

Although there are no disclosures on the amounts of pore volume of pores having diameter of 6 nm or less in Tamura in view of Jinichi and Katsuya as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of pore volume of pores having diameter of 6 nm or less, including over the amounts presently claimed, in order to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics.	

Regarding claim 2, as applied to claim 1, Tamura further discloses the graphite-based material having such holes formed therein can be formed by subjecting a powdery graphite to an immersion treatment with an alkali aqueous solution (Tamura, [0031]), as the alkali aqueous solution, a KOH (i.e., potassium hydroxide) is preferred (Tamura, [0032]).

Furthermore, regarding the method of surface modification of the natural graphite particles by treating potassium hydroxide the surface of the natural graphite particles with potassium hydroxide, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Tamura meets the requirements of the claimed product, Tamura clearly meets the requirements of the present claim.

Regarding claim 4, as applied to claim 1, Tamura further discloses the graphite-based material according to the present exemplary embodiment can be used in a particulate form, from the viewpoint of the filling efficiency, the mixability, the formability and the like. The shape of the particle includes spherical ones (Tamura, [0040]).

Regarding claim 5, as applied to claim 1, Tamura further discloses the average particle diameter of the graphite-based material according to the present exemplary embodiment is preferably 1 μm or larger, more preferably 2 μm or larger, and still more preferably 5 μm or larger, from the viewpoint of suppressing side-reactions in the charge and discharge time to suppress the decrease of the charge and discharge efficiency, and preferably 40 μm or smaller, more preferably 35 μm or smaller, and still more preferably 30 μm or smaller, from the viewpoint of the input and output characteristic and the viewpoint of fabrication of an electrode (smoothness of an electrode surface, and the like). Therefore, the ranges of average particle diameter disclosed by Tamura encompass that of the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 8-9, as applied to claim 1, Tamura further discloses the graphite-based material can be coated with an amorphous carbon (Tamura, [0050]).

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn.

Applicant primarily argues:
“Applicant disagrees with the Examiner's assertion that the ranges of the pore volume overlap with the claimed range of the pore being 3 vol% to 15 vol% having a diameter of 6 nm or less, and 55 vol% to 85 vol% having a diameter between 60 nm and 200 nm. In particular, Katsuya discloses pores formed inside the graphite have less than 25 vol% to 35 vol% having a pore diameter of 4 nm to 10 nm, which is a larger percentage than presently claimed.”

Remarks, p. 9

The Examiner respectfully traverses as follows:
Firstly, Katsuya is only used to teach wherein pores formed inside the natural graphite particles comprise include 3 vol% to 15 vol% having a diameter of 6 nm or less, as set forth in pages 11-13 of Office Action mailed 03/29/2022. Therefore, it is not required for Katsuya to teach the claimed range of the pore being 3 vol% to 15 vol% having a diameter of 6 nm or less, and 55 vol% to 85 vol% having a diameter between 60 nm and 200 nm. The claimed limitation of pores with 55 vol% to 85 vol% having a diameter between 60 nm and 200 nm is taught by Tamura, as set forth in pages 10-11 of Office Action mailed 03/29/2022.

Secondly, Katsuya teaches ratio V2/V1 of pore size volume of the graphite is to be 2.2 to 3.0, wherein V1 is pore volume of pores with diameter of 4 nm to 10 nm, and V2 is pore volume of pores with diameter of 30 nm to 100 nm (i.e., pores formed inside the graphite has less than 25 vol% to 35 vol% having a pore diameter of 4 nm to 10 nm; 1/(1+3)=25 vol%; 1/(1+2.2)=35 vol%; further, considering there are pores outside the ranges of 4 nm to 10 nm and 30 nm to 100 nm, pores formed inside the graphite having a pore diameter of 4 nm to 10 nm would be less than 25 vol% to 35 vol% of the entire pore volume) (Katsuya, Abstract), as set forth above in pages 8-9. Less than 25 vol% to 35 vol% of the entire pore volume would encompass the claimed range of 3 vol% to 15 vol%. 

Thirdly, the rejection relied on Tamura in view of Jinichi Katsuya is not made on the ground of overlapping range, but on result effective variable and discovery of optimum range, as set forth in pages 10-11 of Office Action mailed 03/29/2022.


Applicant further argues:
“Although the Examiner asserts that Katsuya demonstrates that modifying the vol% and the pore diameter range are result effective, Applicant respectfully disagrees.
…
In the present instance, Katsuya discloses a higher volume percentage of smaller diameter particles. In addition, Katsuya fails to disclose, teach, or suggest that this feature effects the resistance or swelling ratio as achieved in the present invention. Therefore, Katsuya fails to teach or suggest that modifying the vol% and the pore diameter range are result-effective variables”

Remarks, p. 9-10

The Examiner respectfully traverses as follows:
Firstly, Katsuya expressly teaches, an object of the present invention is to provide a non-aqueous electrolyte secondary battery which has a small irreversible capacity and a high initial efficiency, and which is capable of high-speed charging and has excellent charging load characteristics; and the above object can be achieved by adopting the following constitution, that is, in a non-aqueous electrolyte secondary battery using graphite as a negative electrode active material and a material capable of inserting and extracting lithium as a positive electrode active material, wherein the graphite has a pore volume of pores with diameter of 4 nm to 10 nm of V1, a pore volume of pores with diameter of 30 nm to 100 nm of V2, and the value of the ratio V2 / V1 is 2.2 to 3.0 (Katsuya, page 4, paragraphs 1-2), as set forth in Office Action mailed 03/29/2022. Therefore, Katsuya clearly teaches modifying pore volume of pores, specifically for the pore volume of pores with small diameter is a result effective variable, absent evidence to the contrary.
Secondly, Katsuya teaches less than 25 vol% to 35 vol% of the entire pore volume (i.e., overlapping with the claimed range of 3 vol% to 15 vol%) for pores with diameter of 4 nm to 10 nm, which overlaps with the claimed range of 6 nm or less (i.e., does not disclose pores with smaller diameter).
Thirdly, given that Katsuya teaches modifying pore volume of pores of the carbon material, specifically for the pore volume of pores with small diameter is a result effective variable, it is not required for Katsuya to modify the pore volume of pores of the carbon material for the same reason disclosed in the specification.
Fourthly, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given the carbon material of Tamura in view Jinichi and Katsuya is substantially identical to negative electrode active material of the present claims, as set forth above in the Office Action, it is clear that the carbon material of Tamura in view Jinichi and Katsuya would intrinsically have the substantially identical advantages as the present invention. 


Applicant further argues:
“Furthermore, the present specification demonstrates that the claimed range of the particle size distribution value of the natural graphite particles, Dmax/Dmin, from 1.6 to 2.1 is critical for achieving the present invention.
…
Table 2 of the present specification (reproduced below) shows that the Comparative Examples demonstrate a high swelling ratio, low Li-Plating SOC percentage, and high HPPC resistance when compared with the Examples of the present invention.”

Remarks, p. 10

The Examiner respectfully traverses as follows:
The data to show advantageous effects by the claimed range of the particle size distribution value of the natural graphite particles, Dmax/Dmin, from 1.6 to 2.1, in the present invention is not persuasive for the following reasons. 
Firstly, the data is not commensurate in scope with the claims. For example, the data only uses a specific type of natural graphite particle (i.e., SuperC65; spherical); specific surface modification on the natural graphite particles, e.g. modified with 1M KOH, at 1400 °C for 6 hours, and specific Dmax/Dmin (1.8 and 2.0), etc., while the claim broadly recites using any type of natural graphite particles, the natural graphite particles having any type of a surface modification and having Dmax/Dmin of 1.6 to 2.1.
Further, the data does not show using the upper- and lower-ends of Dmax/Dmin. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of Dmax/Dmin of 1.6 to 2.1.
Secondly, the data does not provide proper side-by-side comparison. The closest comparison is Example 1 and comparative Example 6, which has additional variable (annealing step) in addition to Dmax/Dmin


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732